NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 14, 2018
                                 Decided June 14, 2018

                                        Before

                            DIANE P. WOOD, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 17-2732

UNITED STATES OF AMERICA,                    Appeal from the United States District
     Plaintiff-Appellee,                     Court for the Southern District of Indiana,
                                             Indianapolis Division.
      v.
                                             No. 1:14CR00095-001
KENNETH E. MASON,
    Defendant-Appellant.                     William T. Lawrence,
                                             Judge.

                                      ORDER

       Kenneth Mason pleaded guilty to possessing a weapon as a felon, 18 U.S.C.
§ 922(g)(1), and was sentenced to 77 months’ imprisonment and 3 years’ supervised
release. Mason filed a notice of appeal, but his appointed attorney asserts that the
appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738
(1967). We grant counsel’s motion and dismiss the appeal.

      Mason was driving when police officer Jerry McClaine tried to stop him for
having expired license plates. Mason ignored the officer and continued driving.
McClaine had received a tip that Mason might have a gun and drugs on him, so several
No. 17-2732                                                                        Page 2

police vehicles followed Mason’s truck until he pulled into the driveway of a local
residence.

       McClaine drew his revolver and ordered Mason out of the truck, over the sound
of a barking dog in the back seat. Mason, hands hidden, responded that he needed to
attend to the dog. Three other officers encircled the truck, at least two with their guns
drawn. McClaine then noticed an empty holster next to Mason and asked, “Where’s the
gun?” Mason replied, “Back here.” Mason then tossed the holster out of the window.

       McClaine opened the truck door, and Mason emerged. The officers handcuffed
Mason and patted him down, but found no weapon. Without giving Mason Miranda
warnings, the officers continued to ask about the gun. Mason responded that it was in
the truck’s back seat. The dog was removed from the truck, and the officers searched
the vehicle until they located the gun. The officers arrested Mason for resisting law
enforcement, and the truck, which was protruding into the road, was impounded.

      In the federal prosecution that followed, Mason initially retained an attorney but
then decided to represent himself. After a hearing, the judge allowed the attorney to
withdraw and assigned Mason standby counsel. Mason received several continuances,
pleaded guilty, and later was allowed to withdraw his plea. Later, the judge appointed
new standby counsel and granted Mason another continuance.

        Meanwhile, Mason moved to suppress all statements he had made and the
evidence seized from the truck. After a hearing, the judge determined that the traffic
stop was lawful and that Mason’s initial response to McClaine’s question about the gun
fit within the public safety exception to Miranda. Mason had made that statement
voluntarily, the judge said, despite the officers’ drawn weapons. The judge also ruled
that the gun retrieved from the truck was admissible, because exigent circumstances
justified the warrantless search and, alternatively, the gun inevitably would have been
found during an inventory search when the truck was impounded.

       On the day trial was scheduled to begin, Mason changed course and entered a
conditional guilty plea. Mason waived his right to appeal his conviction and sentence,
but he specifically preserved for appellate review the rulings on his motions to suppress
and several of the judge’s other discretionary rulings.

       Standby counsel represented Mason at sentencing. The judge concluded,
contrary to the Presentence Investigation Report, that one of Mason’s previous
convictions was a crime of violence under the Guidelines and calculated Mason’s
sentencing range to be 77 to 96 months. The judge imposed 77 months’ imprisonment.
No. 17-2732                                                                         Page 3

       Mason then filed a timely notice of appeal. Counsel’s brief explains the nature of
the case and addresses the type of potential issues that an appeal of this kind might be
expected to involve. Because counsel’s analysis appears to be thorough, we limit our
review to the subjects that counsel discusses. United States v. Bey, 748 F.3d 774, 776
(7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). Mason has not
responded to counsel’s motion. See CIR. R. 51(b).

       First, counsel states that Mason “does not seek to withdraw his guilty plea” and
so does not discuss a challenge to its voluntariness. That is appropriate when an
appellate lawyer has informed the client of the risks and benefits of challenging the
guilty plea. United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012). Here, though,
counsel does not say that she discussed this with Mason; despite that, we may rely on
our own review of the record in conjunction with the information in counsel’s brief to
assess whether a challenge to the plea—under the plain-error standard—would be
frivolous. Id. The district judge who took the plea complied with Federal Rule of
Criminal Procedure 11 and informed Mason of the nature of the charge, the possible
penalties, the trial rights he was forfeiting, and the sentencing process. The judge and
Mason discussed the meaning of the appeal waiver and the issues preserved for appeal.
FED. R. CRIM. P. 11(b). The judge also confirmed that Mason’s guilty plea was not
coerced and that he was not under the influence of drugs, medication, or alcohol, nor
was he suffering from a mental or emotional condition that would impair his ability to
understand the proceedings. Id. Mason agreed that he had read and understood the
plea agreement and reviewed it with the government and standby counsel. An
argument that Mason’s guilty plea was involuntary would be frivolous. United States v.
Stewart, 198 F.3d 984, 987 (7th Cir. 1999) (there is “no chance of success on appeal” when
defendant later contradicts “freely given sworn statements” during plea hearing.)

       Next counsel concludes that it would be frivolous for Mason to argue that his
decision to represent himself was not knowing and voluntary. See Faretta v. California,
422 U.S. 806, 835 (1975). Although this question was not expressly preserved, it
arguably could have affected the voluntariness of the guilty plea. But that argument
would be frivolous. The district judge conducted a lengthy colloquy during which he
questioned Mason about his education, work experience, and mental state, as well as
his experience representing himself in other civil and criminal matters. See United States
v. Todd, 424 F.3d 525, 531–33 (7th Cir. 2005). The judge warned Mason of the charges
and penalties he faced, observed that the rules of evidence and procedure would not be
relaxed for a nonlawyer, and advised Mason that it would be unwise for him to proceed
pro se. See id. at 531. Finally, the judge appointed standby counsel to assist Mason and
potentially take over representation if necessary—as Mason eventually requested for
No. 17-2732                                                                           Page 4

sentencing. Counsel also considers whether Mason could argue that the judge should
have ordered standby counsel to assist him more thoroughly and granted his second
motion for substitute counsel. But that argument would be frivolous, since the judge
accommodated Mason’s problems researching and investigating by granting several
continuances and assigning funds for Mason to hire a private investigator. And Mason
is not entitled to select his appointed standby counsel.

        As for Mason’s preserved appellate issues, counsel begins with the motions to
suppress. Counsel rightly discerns no nonfrivolous argument that the traffic stop was
illegal. Though the stop was pretextual, that alone does not matter. See Whren v.
United States, 517 U.S. 806, 812–13 (1996); United States v. Watson, 558 F.3d 702, 703–04
(7th Cir. 2009) (irrelevant that officers used state-law traffic violation as pretext after
anonymous tip about illegal guns in car). Objectively, the stop was justified because
Mason was violating traffic laws by driving with an expired license plate. Similarly, it
would be frivolous to argue that Mason’s arrest for resisting law enforcement was
without probable cause when it is undisputed that he drove over a mile past safe pull-
offs and then refused to exit his truck. See Woodward v. State, 770 N.E.2d 897, 901–02
(Ind. Ct. App. 2002) (failing to stop for over a mile despite well-lighted parking lots
sufficient to support conviction for resisting law enforcement).

        Nor can Mason nonfrivolously challenge the judge’s refusal to suppress Mason’s
initial statement or the gun. Mason’s statement that a gun was in the car was admissible
under the public-safety exception, which allows police officers to question a suspect
without Miranda warnings if they reasonably believe the questions are necessary to
ensure public, or their own, safety. See New York v. Quarles, 467 U.S. 649, 655–57 (1984).
McClaine had reason to be concerned: he could see an empty gun holster near Mason,
whose hands were hidden, and so it was reasonable for him to ensure that Mason was
not holding an out-of-sight gun. See United States v. Hernandez, 751 F.3d 538, 542
(7th Cir. 2014); United States v. Are, 590 F.3d 499, 506–07 (7th Cir. 2009).

       Similarly, there is no nonfrivolous argument that the officers’ search of the truck
was illegal. Exigent circumstances justified the officers’ search since they had reason to
believe a gun was in the truck, and an unattended firearm poses a safety risk to the
public. See United States v. Webb, 83 F.3d 913, 916–17 (7th Cir. 1996). And even if the
search were illegal, the gun’s discovery was inevitable since the sheriff’s office conducts
routine inventory searches of impounded cars. Colorado v. Bertine, 479 U.S. 367, 375–76
(1987); United States v. Cartwright, 630 F.3d 610, 613–14 (7th Cir. 2010).

      Finally, we turn to the remaining discretionary rulings Mason preserved for
appeal. We agree with counsel that there is no nonfrivolous argument that the judge’s
No. 17-2732                                                                           Page 5

evidentiary rulings—that the parties could not (without a sidebar) argue Mason’s
potential sentence to the jury nor use a potential witness’s employee file to impeach the
witness’s character using specific instances of conduct—were abuses of discretion.
See FED. RS. EVID. 401, 608(b); United States v. Phillips, 745 F.3d 829, 833 (7th Cir. 2017).
And it would be frivolous to argue that the judge erroneously prevented Mason from
asserting an insanity defense or presenting related expert testimony. Mason gave notice
of the insanity defense less than three weeks before trial and with inadequate support.
See United States v. Weaver, 882 F.2d 1128, 1135–36 (7th Cir. 1989). And there is no point
in arguing that the judge’s denial of Mason’s final motions to continue the trial date was
an abuse, given that the judge had granted a half-dozen lengthy continuances already,
and Mason filed his motions just a short time before trial was to begin. See United States
v. Miller, 327 F.3d 598, 601 (7th Cir. 2003). Moreover, Mason has no nonfrivolous
argument that he was prejudiced by that denial because he had adequate time and
materials to prepare for trial. Id. at 602.

       The last issue counsel addresses is Mason’s sentence. Because Mason’s guilty
plea was knowing and voluntary, he has waived his right to appeal his sentence. Thus
we agree with counsel that, since Mason received a sentence below the 10-year statutory
maximum, any challenge to his sentence would be frivolous. See Jones v. United States,
167 F.3d 1142, 1144 (7th Cir. 1999).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.